Citation Nr: 0533994	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  95-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of lead 
or fuel poisoning.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to December 
1956.  Service personnel records indicate that the veteran 
was discharged from the Air Reserve in April 1963.  However, 
the dates of this service, including any dates of active duty 
or active duty for training, have not been verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a regional office (RO) of 
the Department of Veterans Affairs (VA).  This case was 
previously before the Board and was remanded in May 1997.  In 
March 2000, the Board denied the veteran's claims.  The 
veteran appealed this decision and in January 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the March 2000 Board decision.  In February 2002, the 
Board again denied the veteran's claims and the veteran again 
appealed.  In April 2003, the Court vacated the Board's 
February 2002 decision.  Subsequently, the Board remanded 
this matter in September 2003 and May 2005.

The veteran testified at a personal hearing at the RO in 
August 1995 and at a Board hearing via video conference in 
August 2005.

The appeal, with respect to the issue of service connection 
for residuals of a neck injury, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

On August 16, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal, with respect to 
the issue of service connection for residuals of lead or fuel 
poisoning, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, with 
respect to the issue of service connection for residuals of 
lead or fuel poisoning, by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
with respect to the issue of service connection for residuals 
of lead or fuel poisoning, has withdrawn his appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed.


ORDER

The appeal, with respect to the issue of service connection 
for residuals of lead or fuel poisoning, is dismissed.


REMAND

Initially the Board notes that the veteran and his 
representative submitted additional evidence to the Board at 
the August 2005 hearing.  The veteran and his representative 
expressly declined to waive review of this evidence by the 
agency of original jurisdiction.  Therefore, this issue must 
be remanded to the RO for review of the additional evidence.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, the Board notes that in his December 1994 
notice of disagreement, the veteran stated that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  Additionally, the veteran testified at 
his August 1995 RO hearing that he was drawing SSA benefits.  
Such records could be relevant to adjudication of the current 
claim and appropriate action is necessary to obtain any such 
records before the Board may properly proceed with appellate 
review

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.

2.  After completion of the above and any 
additional development deemed necessary, 
the record should be reviewed ( to 
include all evidence received subsequent 
to the September 2004 supplemental 
statement of the case) and it should be 
determined if the benefit sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


